DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 2-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes: (claim 2) wherein said fourth surface reflector transmits less than 1 percent of visible light incident thereat; (claim 3) wherein said fourth surface reflector reflects at least 40 percent of visible light incident thereat; (claim 6) wherein a physical thickness of said fourth surface reflector is tapered around the aperture to establish the non-sharp circumscribing edge; (claim 8) wherein a circumscribing region of said fourth surface reflector that immediately surrounds the aperture is non- uniform in reflectance as compared to the rest of said fourth surface reflector; (claim 9) wherein said fourth surface reflector coated at said fourth surface of said rear glass substrate around the aperture locally varies in physical thickness, with a minimum physical thickness of said fourth surface reflector being closest to the aperture and with the physical thickness of said fourth surface reflector increasing to a maximum physical thickness of said fourth surface reflector at a distance from the aperture; (claim 11) wherein said 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TUYEN TRA/Primary Examiner, Art Unit 2872